Case: 22-10404     Document: 00516482659         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 23, 2022
                                  No. 22-10404
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Felipe Cardenas-Ramirez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CR-315-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Jose Felipe Cardenas-Ramirez was convicted and sentenced for illegal
   reentry after removal under 8 U.S.C. § 1326(a) and (b)(1). He now contends,
   for the first time on appeal, that Section 1326(b) is unconstitutional because
   it permits a sentence above the otherwise-applicable statutory maximum in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10404      Document: 00516482659            Page: 2    Date Filed: 09/23/2022




                                      No. 22-10404


   Section 1326(a) based on facts that were neither alleged in the indictment nor
   found by a jury beyond a reasonable doubt. Cardenas-Ramirez acknowledges
   this argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). He nevertheless seeks to preserve it for possible Supreme Court
   review. The Government has filed an unopposed motion for summary
   affirmance or, alternatively, for an extension of time to file its brief.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey,
   530 U.S. 466 (2000), did not overrule Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Accordingly, Cardenas-
   Ramirez is correct that his argument is foreclosed, and summary disposition
   is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          The motion for summary affirmance is GRANTED, and the
   judgment of the district court is AFFIRMED.                 The Government’s
   alternative motion for an extension of time is DENIED.




                                           2